DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of group I and species C in the reply filed on January 8, 2020 is acknowledged.  The traversal is on the ground(s) that that examiner has failed to establish that search of the identified species as a whole would pose a serious burden.  However each of the identified species has mutually distinct structures.  While it is possible that a search of one of the elected species could result in prior art directed to one or more additional species a full search of each species would result in a serious burden by requiring separate lines of inquiry for each identified species.  Search terms such as mesh, grid, web-like, network, lattice, and net-like are not terms useable to locate relevant art with regards to a scale structure.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art (herein referring to applicants present specification) in view Tamura (JP2003-110231, herein referring to the English language translation dated February 7, 2021).
Regarding applicants claims 1, 13 and 16, applicants’ admit that prior art feed through elements were known, the feed through elements comprising a base body, a metal pin insulted from the base body, and a second pin soldered to the outer conductor where the long term operational reliability is of great importance such that separation of the connector must be avoided (paragraph 0007-0011 and 0015).  Applicants state that “the ground pin may be connected to the base body by a soldering method, in particular soldered flush…” and that “…a poorly formed solder meniscus and/or solder gap or a poorly formed soldering location can lead to mechanical instabilities of the soldered-on ground-pin.” (present specification, paragraphs 0015)
Applicants’ do not appear to admit that it was known for the soldering region to include a microstructure region including at least depression in the surface of the body.  The requirement of depressions is considered broadly such that surface roughness may constitute a microstructuring as claimed. However Tamura disclose improvement of a solder joint by providing the surface with a microstructure comprising a maximum surface roughness of 0.3 or more and 1.0µm or less (paragraphs 0001, 0017, and 0033).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the soldering conditions set forth by Tamura to improve the solder joint of pins in known feed through elements, thereby improving the reliability of the device.  Where the surface is provided with surface microstructure the roughness includes high areas and low areas, the low areas being depressions (Tamura figure 2).
Regarding applicants’ claims 2, the requirement that the micro-structuring serves as a solder stop is a functional limitation.  In the present case the surface structuring disclosed by Tamera meets the requirement of a solder stop as it provides sufficient wetting such that the 
Regarding applicants’ claims 3, Tamura depict a surface structuring that appears as a regular pattern (figure 3).
Regarding applicants’ claims 4-6 and 34, Tamura depict a surface having an overlapping network of depressions as regularly spaced grooves in the shape of a mesh and such as to form a grid of projections (figure 3).
Regarding applicants’ claims 7 and 8, Tamera disclose a max surface roughness not more than 1.0µm (paragraph 0020).
Regarding applicants’ claim 11, neither applicants nor Tamera disclose a solder containing palladium, nor require the use of a solder containing palladium.
Regarding applicants’ claim 12, given a maximum surface roughness of 1µm (Tamura paragraph 0020), a solder gap would have a width of no more than 100µm.
Regarding applicants’ claims 14, 17, and 18, one or ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to have a substantially identical structures and properties.  Both applicants and the prior art as modified include a feed through element of metal and including a microstructuring having a pin soldered onto a body on a microstructured surface.  Applicants disclose a maximum microstructure depth of 70µm where Tamura disclose a maximum surface roughness of 1µm (paragraph 0020).  Given the soldering of substantially identical materials formed of substantially identically alloys on microstructured surfaces having substantially identical depressions, the soldered joint of the prior art feed through element as modified would be expected to be substantially identical to applicants including having a meniscus with a radius 
Regarding applicants’ claim 15, applicants do not appear to explicitly disclose the size of known pins and or the amount of solder used, however the discovery of a workable pin size and solder amount is within the ordinary skill of the art.  One of ordinary skill in the art at the time of the invention would have found it obvious to try various quantities of solder and pin diameters in order to determine a range of pin diameters and different solder quantities in order to determine the pin diameter and solder quantity which provides for sufficient durability which results in sufficient reliability for the feed through element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over applicant admitted prior art (herein referring to applicants present specification) in view Tamura (JP2003-110231, herein referring to the English language translation dated February 7, 2021), as applied to claim 1 above, further in view of Bickford et al. (US Patent 6,506,083).
Feed through elements were known in the prior art as discussed above with respect to claim 1, but applicants do not appear to explicitly disclose use of a chromium containing metal or a homogenous layer comprising CrOx.  However Bickford discloses and electrical feed through element where nickel-chromium-iron alloy is disclosed as a suitable material for the col. 2 lines 25-32).  One of ordinary skill in the art at the time of the invention would have found it obvious to select a nickel-chromium-iron alloy as the material for the base body of a feed-through element where nickel-chromium-iron alloys have been shown in the art to be suitable for use a material for a base body in a feed-through element. MPEP 2141(II)2C3.
With regards to the formation of a CrOX layer, applicants’ disclose in the present specification at paragraph 0039 that “In some embodiments, the base body consists of a chromium-containing metal, such as a chromium-containing high-grade steel. In the depressions of the microstructuring, the surface may then be covered with a homogeneous layer comprising CrOX. In some embodiments, this layer comprises or consists of CrOx(OH)2-x • nH2O. These stated layers may be produced by the natural oxidation that occurs when using the materials described.”  Therefore in the present case, given the use of a chromium containing metal, the resulting structured feed-through body would possess a homogenous layer comprising CrOx as produced due to natural oxidation.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a component for a feed-through element, comprising, a metallic base body having at least one through-opening formed therein, a functional element in a fixing material placed within the at least one through-opening, and at least one conductor that is connected electrically conductively to the base body by a soldered connection that comprises a metallic solder material, the metallic solder material covering a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Adam Krupicka/Primary Examiner, Art Unit 1784